Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-11 are pending.  Note that, Applicant’s response filed June 10, 2022, has been entered.  
Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 14, 2022.
Objections/Rejections
The following objections/rejections as set forth in the Office action mailed 4/26/22 have been withdrawn:
The objection to claims 1-6 due to minor informalities has been withdrawn.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mertens et al (US 2011/0009309).
Mertens et al teach a hard surface cleaning composition comprising a polybetaine, and a vinylpyrrolidone homopolymer or copolymer.  See Abstract.  The pH of the liquid hard surface cleaning composition is from 0 to 14.  The pH of the acidic liquid composition is from 0 to 7 and may contain an acid such as citric acid in amounts from 0.01% to 20% by weight.  See paras. 10-21.  The hard surfaces to be cleaning may be found in private households as well as in commercial, institutional, and industrial environments.  See paras. 26-28.  The hard surfaces which are treated may be soiled with a variety of soils such as greasy soils including kitchen grease or burnt/sticky food residues, particulate greasy soils, etc.  See paras. 38-40.  Note that, the Examiner asserts that greasy soils as taught by Mertens et al would fall within the broad scope of contaminants which are “fatty acids and derivatives” and “fats” as recited by instant claims 1 and 6, respectively.  Additionally, the composition may contain surfactants in amounts from 0.01% to 20% by weight and include alkyl benzene sulfonates, alkyl sulfates having from 6 to 20 carbon atoms, alkyl polyglycosides, etc.  See paras. 184-192.  Solvents or mixtures of solvents may be used in amounts up to 30% by weight and include alcohols such as methanol, ethanol, d-limonene, etc.  See paras. 224-236.  Mertens et al teach that the composition may contain various optional ingredients such as builders, buffers, polymers, bleaches, etc.  See paras. 184-185.   
Mertens et al do not teach, with sufficient specificity, a method of removing a contaminant comprising fatty acids or derivatives by contacting with a compositions containing citric acid, at least one solvent, a surfactant, an apolar solvent, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to remove a contaminant comprising fatty acids or derivatives by contacting with a compositions containing citric acid, at least one solvent, a surfactant, an apolar solvent, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Mertens et al suggest a method of removing a contaminant comprising fatty acids or derivatives by contacting with a compositions containing citric acid, at least one solvent, a surfactant, an apolar solvent, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer et al (US 2021/0108160) in view of Mertens et al (US 2011/0009309).
Farmer et al teach yeast-based products, as well as their use to improve industrial production and performance by, for example, efficiently cleaning, contaminating and/or fouling substances such as FOG, biofilm, paraffin, and/or asphaltenes form industrial equipment.  See Abstract.  Further components can be added to the composition including chelating agents such as citric acid, solvents such as isopropyl alcohol, ethanol, etc.; surfactants, terpenes such as d-limonene, buffers, etc.  These components may be used in the compositions in amounts of 50% or more.  See paras. 102-112.  The oil and gas processing equipment that can be cleaned and decontaminated includes all types and varieties of equipment associated with oil and gas recovery and processing.  The composition is used for cleaning lipids and fats, oils and greases from the surfaces of industrial and mechanical equipment.  See paras. 145-154.  
Farmer et al do not teach the specific surfactant or amounts of components as recited by the instant claims or a method of removing a contaminant comprising fatty acids or derivatives by contacting with a compositions containing citric acid, at least one solvent, a surfactant, an apolar solvent, and the other requisite components of the composition in the specific amounts as recited by the instant claims.
Mertens et al are relied upon as set forth above.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a surfactant such as an alkyl benzene sulfonates or alkyl polyglycoside in an amount, for example, of 5% by weight, in the composition taught by Farmer et al, with a reasonable expectation of success, because Mertens et al teach the use of an alkyl benzene sulfonates or alkyl polyglycoside as a surfactant, in an amount, for example, of 5% by weight, in a similar composition and further, Farmer et al teach the use of surfactants in general.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to remove a contaminant comprising fatty acids or derivatives by contacting with a compositions containing citric acid, at least one solvent, a surfactant, an apolar solvent, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Farmer et al in view of Mertens et al suggest a method of removing a contaminant comprising fatty acids or derivatives by contacting with a compositions containing citric acid, at least one solvent, a surfactant, an apolar solvent, and the other requisite components of the composition in the specific amounts as recited by the instant claims. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mertens et al (US 2011/0009309) or Farmer et al (US 2021/0108160) in view of Mertens et al (US 2011/0009309) as applied to claims 1-6 above, and further in view of Scheuing et al (US 2007/0099816).
Mertens et al or Farmer et al are relied upon as set forth above.  However, neither reference teaches the use of hydrogen peroxide and/or sodium carbonate in addition to the other requisite components of the composition as recited by the instant claims.  
Scheuing et al teach cleaning compositions for hard surfaces which exhibit excellent water-spreading and oil repellence even after the surfaces have been rinsed several times with water.  See para. 2.  The compositions may include a builder/buffer which increases the effectiveness of the surfactant.  Suitable builders include alkali metal (i.e., sodium) salts of carbonates, bicarbonates, etc.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a builder/buffer such as sodium carbonate in the composition taught by Mertens et al or Farmer et al, with a reasonable expectation of success, because Scheuing et al teach that the use of a builder/buffer such as sodium carbonate in increases the effectiveness of the surfactant and further, Mertens et al or Farmer et al teach the use of builders/buffers in general and such enhanced effectiveness of the surfactant would be desirable in the compositions taught by Mertens et al or Farmer et al.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 17/045306 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8 of 17/045306 encompass the material limitations of the instant claims.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to remove a contaminant comprising fatty acids or derivatives by contacting with a compositions containing citric acid, at least one solvent, a surfactant, an apolar solvent, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because claims 1-8 of 17/045306 suggest a method of removing a contaminant comprising fatty acids or derivatives by contacting with a compositions containing citric acid, at least one solvent, a surfactant, an apolar solvent, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 17/045306 in view of Scheuing et al (US 2007/0099816).  Claims 1-8 of 17/045306 encompass all the material limitations of the instant claim 11 except for the inclusion of a component such as sodium carbonate.  
Scheuing et al are relied upon as set forth above.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a builder/buffer such as sodium carbonate in the composition claimed by 17/045306, with a reasonable expectation of success, because Scheuing et al teach that the use of a builder/buffer such as sodium carbonate in increases the effectiveness of the surfactant and further, such enhanced effectiveness of the surfactant would be desirable in the compositions claimed by 17/045306.  
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
With respect to the rejection of the instant claims under 35 USC 103 using Mertens et al or Farmer et al in view of Mertens et al, Applicant states that the teachings of Mertens et al or Farmer et al relied upon are based on presence of optional ingredients reported by the document and one of ordinary skill in the art reading Mertens et al or Farmer et al would not find any hint to provide the method according to the present invention.  
In response, note that, the Examiner asserts that the teachings of a reference are not limited to the preferred embodiments and that the broad teachings of Mertens et al or Mertens et al in view of Farmer et al are suggest compositions containing the same components in same amounts as recited by the instant claims.   Note that, the fact that a specific embodiment is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989).  The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of the disclosed alternatives. See In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004).  Additionally, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.  In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); See MPEP 2123(II).  The fact that a reference discloses a multitude of effective combinations does not render any particular formulation less obvious.  Merck & Co., Inc. v. Biocraft Labs, 874 R.2d 804, 808 (Fed. Cir. 1989).  See also, In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985) (obviousness rejection of claims affirmed in light of prior art teaching that “hydrated zeolites will work” in detergent formulations even though “the inventors selected the zeolites of the claims from amount thousands of compounds”); In re Susi, 440 F.2d 442, 445 (CCPA 1971) (obviousness rejection affirmed where the disclosure of the prior art was huge, but it undeniably included at least some of the compounds recited in appellant’s generic claims and was a class of chemicals to be used for the same purpose as appellant’s additives).  
For example, Mertens et al clearly teach that the pH of the acidic liquid composition is from 0 to 7 and may contain an acid such as citric acid in amounts from 0.01% to 20% by weight (See paras. 10-21 of Mertens et al).  Additionally, Mertens et al clearly teach that composition may contain surfactants in amounts from 0.01% to 20% by weight and include alkyl benzene sulfonates, alkyl sulfates having from 6 to 20 carbon atoms, alkyl polyglycosides, etc. (See paras. 184-192 of Mertens et al) and that  solvents or mixtures of solvents may be used in amounts up to 30% by weight and include alcohols such as methanol, ethanol, d-limonene, etc. (See paras. 224-236 of Mertens et al), which would clearly suggest compositions that fall within the scope of the instant claims.  While Applicant states that Mertens et al teach compositions that require a polybetaine polymer, the instant claims recite “comprising” with respect to the composition utilized in the claimed method, wherein “comprising” opens the claim up to any additional components including a polybetaine polymer.  
Additionally, the Examiner asserts that Mertens et al is analogous prior art relative to the claimed invention and Farmer et al and the one of ordinary skill in the art clearly would have looked to the teachings of Mertens et al to cure the deficiencies of Farmer et al.  Mertens et al is a secondary reference relied upon for its teaching of the specific surfactant as recited by the instant claims.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use a surfactant such as an alkyl benzene sulfonates or alkyl polyglycoside in an amount, for example, of 5% by weight, in the composition taught by Farmer et al, with a reasonable expectation of success, because Mertens et al teach the use of an alkyl benzene sulfonates or alkyl polyglycoside as a surfactant, in an amount, for example, of 5% by weight, in a similar composition and further, Farmer et al teach the use of surfactants in general.  Thus, the Examiner asserts that the teachings of Mertens et al; or Farmer et al in view of Mertens et al are sufficient to render the claimed invention obvious under 35 USC 103.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312. The examiner can normally be reached M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


/G.R.D/August 29, 2022